 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens and Co., Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO,CLC. Case I l-CA-607720 October 1983SUPPLEMENTAL DECISION ANDORDEROn 20 August 1979 the National Labor RelationsBoard issued its Decision and Order in this casewhich, inter alia, imposed several extraordinaryremedies upon the Respondent.' On 8 January1982 the U.S. Court of Appeals for the Fourth Cir-cuit enforced the Board's Order and remanded thecase to the Board to determine the amount of thelitigation and organizational expenses to be award-ed.2Upon the Respondent's subsequent petition tothe Supreme Court of the United States for writ ofcertoriari to the U.S. Court of Appeals for theFourth Circuit on the issue of litigation and orga-nizing expenses, the Supreme Court granted the pe-tition, vacated the judgment of the court of ap-peals, and remanded the case to the court of ap-peals for further consideration in light of the Su-preme Court's decision in Summit Valley Industriesv. Carpenters Local 112, 456 U.S. 717 (1982).3On24 September 1982 the Board filed with the courtof appeals a motion to remand this proceeding tothe Board, for the purpose of reconsidering thatportion of its Order involving litigation and organi-zation expenses. On 15 October 1982 the court ofappeals granted the Board's motion.Thereafter, it was stipulated and agreed by andbetween the Respondent and the Union and theGeneral Counsel of the National Labor RelationsBoard, inter alia, that, without further notice orproceeding herein, the Board may enter an Ordermodifying its previous Order in this case as provid-ed in the Settlement Stipulation.Having considered the matter, the Board ap-proves the Settlement Stipulation. Accordingly,The National Labor Relations Board orders thatthe Respondent, J. P. Stevens and Co., Inc., NewYork, New York, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Refusing to bargain in good faith with Amal-gamated Clothing and Textile Workers Union,AFL-CIO, CLC, as the exclusive collective-bar-gaining representative of employees in the unitfound appropriate below for purposes of collectivebargaining. The bargaining unit is:' 244 NLRB 407.s 668 F.2d 767.456 U.S. 717 (1982).268 NLRB No. 19All production and maintenance employeesemployed at the Employer's Carter plant,Holly plant, and warehouses at Wallace, NorthCarolina, including plant clerical employees,watchmen, computer programmer in the dyehouse, electrical technician, and plant driver;excluding office clerical employees, profession-al employees, cloth store clerk, managerial em-ployees, guards and supervisors as defined inthe Act.(b) Impeding employees in their right to distrib-ute union literature in nonworking areas on non-working time by promulgation, maintenance, or en-forcement of any rule prohibiting employees fromengaging in such activity, by physically obstructingthem, threatening to call local law enforcement au-thorities, suspending them, or by in any othermanner interfering with their right to engage insuch activity protected by Section 7 of the Act.(c) Engaging in surveillance of employees en-gaged in the distribution of union literature in non-working areas on their own time, or creating theimpression that union activity is the subject of sur-veillance.(d) Threatening employees with discharge be-cause of their union activity.(e) Instructing employees to report to the Re-spondent the union activities of other employees.(f) Granting benefits to employees to discouragethem from engaging in activities in support of aunion. However, nothing herein shall be construedas requiring the Respondent to vary or abandonany economic benefit or term and condition of em-ployment which its employees at its Wallace facili-ties, or any other facilities, would otherwise be en-titled to receive. Benefits shall not be denied to em-ployees at the Respondent's Wallace facilities, or atany other of its facilities, that such employeeswould have received but for their support of aunion or for their involvement in protected con-certed activities.(g) Instructing employees as to how they couldinvalidate union authorization cards when they arecalled as witnesses in a Board proceeding.(h) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir right to self-organization; to form, join, orassist the aforesaid union, or any other labor orga-nization; to bargain collectively through represent-atives of their own choosing; and to engage inother concerted activities for the purpose of collec-tive bargaining or mutual aid or protection, and torefrain from any or all such activities.8 J. P. STEVENS & CO.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct.(a) Upon request, bargain with the aforesaidUnion, as the exclusive representative of all em-ployees in the appropriate unit described aboveand, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post in conspicuous places including allplaces where notices to employees customarilyposted at Respondent's Wallace, North Carolina,facilities copies of the attached notice marked "Ap-pendix." Copies of said notices will be furnished bythe Regional Director for Region 11 and, afterbeing signed by Respondent's representative, shallbe posted immediately upon receipt thereof, andmaintained by Respondent for 60 consecutive daysthereafter. Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(c) On request of the Union, made within 2 yearsfrom the date thereof, immediately grant the Unionand its representatives reasonable access to theplant bulletin boards and all places where noticesto employees are customarily posted, at each of theRespondent's plants, for a period of 1 year fromthe date of request.(d) In the event that during a period of 2 yearsfollowing entry of this Order any supervisor oragent of the Respondent convenes any group ofemployees at any of the Respondent's plants andaddresses them on the question of union representa-tion, give the Union reasonable notice thereof andafford two union representatives a reasonable op-portunity to be present at such speech and, on re-quest of the representatives, permit one of them toaddress the employees for the same amount of timeas the Respondent's address.(e) If, within the next 2 years, the Board sched-ules an election in which the Union participates atany of the Respondent's plants, then, on request bythe Union, afford at least two union representativesreasonable access to each of the Respondent's saidplants and appropriate facilities to deliver a 30-minute speech to employees on working time, thedate to be within 10 working days before but notwithin 48 hours prior to an election.(f) On request of the Union, immediately furnishit with lists of the names, addresses, and classifica-tions of all of the Respondent's employees at eachof its plants as of the latest available payroll date,and furnish a corrected, current list to the Union atthe end of each 6 months thereafter during the 2-year period referred to above.(g) For the 2-year period, upon request of theUnion and without delay, permit a reasonablenumber of union representatives access for reasona-ble periods of time to all its canteens and rest andother nonwork areas, including parking lots, withineach of its plants for the purpose of communicatingorally and in writing with the employees in suchareas during changes of shift, breaks, mealtimes, orother nonwork periods. The Respondent shall for-mulate rules on this subject in the same manner asprovided in J. P. Stevens & Co., 239 NLRB 738(1978).(h) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder what steps the Respondent has taken tocomply.IT IS FURTHER ORDERED that the election con-ducted in Case 11l-RC-3987 on 19 February 1975be, and it hereby is, set aside, and that the petitionbe dismissed.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not specifically found to be vio-lative herein shall be dismissed.APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.The Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is recognized as the col-lective-bargaining representative of our hourly em-ployees at Wallace, North Carolina.WE WILL NOT take action affecting wages,hours, and working conditions of the employees atWallace, North Carolina, without negotiating firstwith the Union.WE WILL NOT preclude our employees by postedrule, or oral instructions, from engaging in the dis-tribution of union literature in nonworking areas ontheir time.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT prevent employees from distribut-ing union literature on their own time, by physicalobstruction, by threatening to call or calling lawenforcement authorities, or by telling them thatthey are suspended.WE WILL NOT engage in surveillance of employ-ees, nor create the impression that we are spyingon employees while they are engaged in union ac-tivity.WE WILL NOT grant benefits to employees to dis-courage them from engaging in activities in supportof a union. However, nothing herein shall be con-strued as requiring us to vary or abandon any eco-nomic benefit or term and condition of employ-ment which our employees at our Wallace facili-ties, or any other facilities, would otherwise be en-titled to receive. Benefits will not be denied to em-ployees at our Wallace facilities, or at any other ofour facilities, that the employees would have re-ceived but for their support of a union or for theirinvolvement in protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you under the Act.J. P. STEVENS AND CO., INC.10